Citation Nr: 0703523	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including asbestosis.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
October 1966.  The veteran has additional service in the U. 
S. Naval Reserve.  

This appeal arises from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran originally filed a claim for service connection 
for asbestosis.  While in the service the veteran's 
occupational specialty was sheet metal worker.  He installed 
and repaired piping on ships while in the U.S. Navy.  He 
continued to work on heating systems and boilers while 
serving in the U.S. Navy Reserves.  As part of his work in 
service he had to remove and repair pipes which included 
removing the asbestos wrapped around the pipes and boilers.  
(T-1,2,3,4,5).  The veteran testified he was a non-smoker.  

The claims folder does not currently contain a diagnosis of 
asbestosis.  In February 2004 a VA examiner diagnosed a 
history of asbestos exposure and chronic obstructive 
pulmonary disease.  The veteran's private physician in 
December 2003 noted the veteran had significant asbestos 
exposure and while at high risk his X-rays were not 
impressive for asbestosis.  In his opinion the veteran's 
symptoms were multifactorial in origin and might have an 
asthma component.  Subsequently, in February 2004 the private 
physician's impression was the veteran had asthma whose 
symptoms were primarily a chronic cough.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim, if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  The 
evidence currently in the claims folder does not include a 
medical opinion addressing whether the veteran's currently 
diagnosed pulmonary disorders are related to service, 
including exposure to asbestos.  The claim must be remanded 
to obtain a medical opinion.  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (CAVC) issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The veteran was not adequately notified of the type 
of evidence necessary to establish a disability rating or 
effective date of an award.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice as defined by the 
CAVC in Dingess/Harman.

2.  Request the veteran to identify all 
health care providers who have treated 
him since his separation from the service 
for a pulmonary disorder.  With any 
necessary authorization from the veteran, 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  Arrange for a VA examination of the 
veteran by a physician whose background 
includes treatment of pulmonary disorders 
to provide a current diagnosis of any 
pulmonary disorders and an opinion as to 
whether or not (a 50 percent or greater 
probability) any diagnosed pulmonary 
disorders are related to service.  The 
claims folder should be made available to 
the physician in conjunction with the 
examination.  The physician should take a 
history of the veteran's in service and 
post service exposure to toxic 
substances, including asbestos, and 
provide a complete rationale for any 
opinions expressed.  

4.  Then, readjudicate the claim.  If it 
remains denied, the veteran and his 
attorney should be issued a statement of 
the case and given an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


